Citation Nr: 0528808	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  98-11 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left knee 
disability secondary to service-connected disability.

2.  Evaluation of right knee arthritis, currently rated as 10 
percent disabling.  

3.  Evaluation of left ankle strain, rated as 10 percent 
disabling prior to January 24, 2001.

4.  Evaluation of left ankle strain, rated as 20 percent 
disabling from January 24, 2001.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran had active duty from March 1976 to July 1977.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. In March 1998, the RO granted service 
connection for left ankle strain, and rated it as 10 percent 
disabling effective from December 1997, under Diagnostic Code 
5271.  It also granted service connection for a right knee 
injury with degenerative changes and evaluated it as 20 
percent disabling under Diagnostic Codes 5010-5257. The 
veteran appealed the issues of entitlement to higher 
evaluations for these disabilities. See Fenderson v. West, 12 
Vet. App. 119 (1999).

In December 1998, the RO assigned a separate 10 percent 
disability evaluation for traumatic arthritis of the right 
knee from December 18, 1997, in addition to continuing a 20 
percent rating for status post right knee injury with laxity 
of the medial and collateral ligaments under Diagnostic Code 
5299-5257 from December 18, 1997 (see VAOPGCPREC 23-97, 62 
Fed.Reg. 63,604 (1997)). In June 1999, the hearing officer 
assigned a 30 percent rating for the right knee under 
Diagnostic Code 5257, effective from December 18, 1997.

In a letter received in July 1999, the veteran, through his 
attorney, withdrew the appeal for a higher evaluation for the 
right knee injury under Diagnostic Code 5257. 

In September 2000, the RO denied a claim of entitlement to 
service connection for a left knee disability secondary to 
service-connected disability (see 38 C.F.R. § 3.310 (2005)), 
which the veteran has appealed.

In December 2001, the RO assigned a 20 percent rating for 
left ankle strain, effective from January 24, 2001.


As noted above, the veteran has perfected an appeal from the 
initial rating assigned for the service-connected right knee 
disability, which was originally a single rating using 
Diagnostic Codes 5010 (for the traumatic arthritis) and 5257 
(for instability). Although the veteran has since withdrawn 
the appeal as to the rating assigned under Diagnostic Code 
5257, the evaluation to be assigned for the right knee under 
Diagnostic Code 5010 remains before the Board on appeal. See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2005).

A hearing was held on May 2, 2001, at the Regional Office 
before Mary Gallagher, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The appeal was remanded to the RO in June 2004.  It has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1. The veteran's current left knee disability was not 
manifest in service and is unrelated to service.

2. Left knee arthritis was not manifest within 1 year after 
separation in July 1977.

3. Current left knee disability was not caused, in whole or 
in part, by service-connected right knee disability.

4.  The veteran has right knee arthritis with range of motion 
from 0-120 with pain at the extremes of motion and an 
estimated 20 percent more loss of motion on flare-ups.  

5.  Prior to January 24, 2001, there was no more than 
moderate limitation of motion of the left ankle.

6.  From January 24, 2001, there is no more than marked 
limitation of motion of the left ankle.


CONCLUSIONS OF LAW

1.  Left knee disability was not incurred or aggravated by 
service and is not proximately due to or the result of 
service-connected right knee disability, and arthritis may 
not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2004).

2.  The criteria for a disability rating in excess of 10 
percent for right knee traumatic arthritis have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
Part 4, Diagnostic Codes 5003, 5010 (2004).

3.  The criteria for a disability rating in excess of 10 
percent for left ankle strain prior to January 24, 2001 have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 5271 (2004).

4.  The criteria for a disability rating in excess of 20 
percent for left ankle strain from January 24, 2001 have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, Part 4, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for left knee disability

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty. See 38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2004). Also, certain 
disorders may be presumed to have been incurred during 
service when manifested to a compensable degree within a 
specified time (usually one year) following separation from 
service. See 38 C.F.R. §§ 3.307, 3.309 (2004). Arthritis is 
included in the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected. 
See 38 C.F.R. § 3.310 (2005). The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability. See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995). Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. To establish a claim for secondary 
service connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability. 
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement. See 
Black v. Brown, 10 Vet. App. 279 (1997).

I find that left knee disability was not incurred or 
aggravated during service and arthritis may not be presumed 
to have been incurred or aggravated during service.  Dr. 
Chakales, who evaluated the veteran for the Social Security 
Administration, reported first seeing the veteran in May 
1998; in May 1998 he reported that the veteran had injured 
his knees playing basketball in 1976 and he listed a 
pertinent impression of progressive osteoarthritis of the 
left knee.  The record does not, however, contain any 
contemporaneous records of the reported 1976 injury.  
Moreover, the service separation report does not mention this 
injury and shows that clinical evaluation was normal.  
Additionally, post-service medical records do not support 
chronicity since service or arthritis within 1 year of 
separation.  Rather, degenerative changes of both knees were 
reported in December 1997.  Furthermore, although the veteran 
had filed a claim for other disabilities, he did not claim 
left knee disability before August 1999, and, a January 1998 
VA treatment record indicates that the veteran reported a 
history of bilateral knee pain for only 2-3 years.  The 
service discharge examination report and the absence of any 
records showing left knee disability until many years after 
service are most probative, and they are negative evidence, 
both in terms of incurrence or aggravation and nexus to 
service of current disability.   

While the veteran claims that left knee disability is due to 
right knee disability, he is a layperson who, as such, is 
incapable of indicating the etiology of his left knee 
disability.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  The September 2000 VA 
examination report contains the only competent evidence of 
record concerning whether there is a cause and effect 
relationship between the service-connected right knee 
disability and any left knee disability.  That report 
indicates that the examiner reviewed the veteran's claims 
folder and gave reasons for his opinion.  His opinion was 
negative for a causal relationship between right knee 
disability and left knee disability.  Since it is the only 
competent evidence, either for or against a secondary service 
connection, and it is negative, the preponderance of the 
evidence is against secondary service connection.  

Laws and regulations governing right knee and left ankle 
claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002). The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2003). 
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2005).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45. Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint. 38 C.F.R. § 4.59.

The Board reviews the veteran's entire history as provided in 
the claims folder to determine whether a higher evaluation 
for a service-connected disability is warranted. See 38 
C.F.R. § 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995). In cases where, as here, the veteran appeals the 
initial disability percentage assigned, the Board's 
adjudication on appeal could result in the assignment of 
different rating percentages ("staged" ratings) as evidence 
warrants.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the right knee has a uniform 10 
percent rating.  The left ankle is rated as 10 percent 
disabling prior to January 24, 2001, and as 20 percent 
thereafter. The issue for the Board is whether the evidence 
warrants assignment of a higher single-percentage or staged 
rating, whichever is warranted, from the date of the filing 
of the original service connection claim. After consideration 
of all the evidence of record, the Board concludes that 
higher ratings for the right knee traumatic arthritis and the 
left ankle strain are not supported by the evidence.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2005). The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321 in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally review 
all evidence of record and identify all potential theories of 
entitlement to a benefit under the law and regulations. Floyd 
v. Brown, 9 Vet. App. 88 (1996). The Court further held that 
the Board must address referral under 38 C.F.R. §3.321 only 
where circumstances are presented which the Director of VA 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).

Right knee arthritis

In this case, the veteran's right knee disability is rated 
from December 1997 as 30 percent under Diagnostic Code 5257, 
for right knee injury with laxity of the medial and 
collateral structures, and 10 percent under Diagnostic Code 
5010 for traumatic arthritis of the right knee.  The May 2005 
rating decision lists a 10 percent rating using Diagnostic 
Code 5010-5260, from December 18, 1997, for traumatic 
arthritis of the right knee, and also appears to grant a 
separate 10 percent rating, also under Diagnostic Code 5010, 
for painful and limited motion with degenerative joint 
disease of the right knee associated with right knee injury 
with laxity of the medial and collateral structures, from 
January 24, 2001.  Assignment of two separate ratings under 
Diagnostic Code 5010 for the same joint would conflict with 
38 C.F.R. § 4.14.

Because the veteran has withdrawn his appeal concerning the 
right knee disability evaluation under Diagnostic Code 5257, 
the Board will only consider whether a higher rating may be 
assigned under Diagnostic Codes 5010-5003 and the associated 
diagnostic codes for limitation of motion of the leg, 
Diagnostic Codes 5260 and 5261.  The Board concludes that no 
more than a 10 percent rating is warranted for right knee 
arthritis under Diagnostic Code 5010-5003.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. 4.71a, Diagnostic Code 5003.  

The evidence shows that the veteran has right knee arthritis, 
and that his range of motion is from about 0-120 degrees, 
with pain at the extremes of motion and an estimated 20 
percent more limitation of motion on flare-ups.  His lower 
extremity strength was 4+/5 except for 4/5 in the hamstrings 
on evaluation in July 2000, and he had good strength with 
flexion and extension of the right knee with 5/5 strength on 
VA examination in December 2004.

This being the case, the highest rating which is warranted is 
a 10 percent rating under Diagnostic Code -5010-5003, for 
painful or limited motion that does not support a compensable 
rating under either Diagnostic Code 5260 or 5261.  The 
veteran could receive separate 10 percent ratings under 
Diagnostic Code 5260 and 5261 if warranted, but he does not 
meet the schedular criteria for a 10 percent rating under 
either Diagnostic Code 5260 or 5261, because even with flare-
ups and considering 38 C.F.R. §§ 4.40, 4.45, he does not have 
flexion limited to 45 degrees, which would warrant a 10 
percent rating under Diagnostic Code 5260, or extension 
limited to 10 degrees, which would warrant a 10 percent 
rating under Diagnostic Code 5261.  The Board has considered 
the veteran's testimony concerning his right knee 
symptomatology, but considers the clinical findings to be 
more probative of the degree of impairment.  

Left ankle

The Board concludes that under the facts of this case, no 
more than a 10 percent rating is warranted for left ankle 
arthritis prior to January 24, 2001, and no more than a 20 
percent rating is warranted for left ankle arthritis 
thereafter.  

The veteran's left ankle strain is rated under Diagnostic 
Code 5271, which has 2 ratings, a 10 percent rating for 
moderate limitation of motion, and a 20 percent rating for 
marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Under 38 C.F.R. § 4.71a, Plate II, the normal 
range of motion of the left ankle is dorsiflexion from 0-20 
degrees, and plantar flexion from 0-45 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, 20, 30, and 40 
percent ratings are assignable for ankylosis of the ankle, 
depending on the severity of the ankylosis.

We conclude that prior to January 24, 2001, no more than 
moderate limitation of motion of the left ankle was present.  
The March 1998 and September 2000 VA examinations showed left 
ankle dorsiflexion of 5 degrees and plantar flexion of 40 
degrees.  Dr. Chakales reported a satisfactory range of 
motion of the left ankle in May 1998.  In light of the 
evidence, prior to January 24, 2001, no more than a 10 
percent rating is warranted.  

As for the level of disability after January 2001, VA 
examination in July 2001 showed dorsiflexion to 5-10 degrees, 
and plantar flexion of 40 degrees.  Nonetheless, the veteran 
reported a left ankle pain ranking of 8-9 and swelling at 
times>  He also reported that his ankle gave way easily and 
that it moves inconsistently, as far as range of motion and 
stiffness were concerned.  He stated that ankle difficulty 
added to his incapacity, as far as walking and standing.  On 
examination, the drawer sign was negative.  He was able to 
heel and toe walk well and there was no atrophy. There were, 
however, complaints of pain during passive manipulation of 
the ankle.  

The December 2004 examination showed dorsiflexion of 15 
degrees and plantar flexion of 20 degrees.  He was tender 
over the medial malleolus, and he had stable varus and valgus 
stress testing and good strength with plantar flexion and 
dorsiflexion, with the ankle appearing strong and showing no 
weakening on examination.  The left ankle had arthritis.  

From January 24, 2001, a disability rating greater than 20 
percent is not warranted.  The provisions of 
38 C.F.R. §§ 4.40, 4.45 can not be used to grant a higher 
rating than 20 percent under Diagnostic Code 5271, because 
that is the highest rating assignable under that Diagnostic 
Code. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997). 
Furthermore,  the veteran does not have ankylosis of his left 
ankle, so a rating higher than 20 percent is not warranted 
under Diagnostic Code 5270. 

We have reviewed the rating schedule and find that no other 
Diagnostic Codes are more favorable.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc).

Extraschedular Rating

Finally, in this case, the RO has considered and decided 
against referral for extraschedular rating. There is no 
showing of marked industrial interference with employment or 
of frequent hospitalizations. The veteran has alleged that he 
has interference with employment. For example, in his May 
2001 hearing, he stated that his left ankle interfered with 
employment in an occupation where he had to stand in one 
place for 15 or 20 minutes. The ratings assigned are based on 
average occupational impairment. 38 U.S.C.A. § 1155. Marked 
interference with employment or frequents periods of 
hospitalization due to the disabilities at issue are not 
shown. Accordingly, the Board finds no basis for further 
action with respect to the issue of extraschedular 
evaluations.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify by means of a July 2004 
letter from the RO to the claimant. The claimant was 
specifically advised of the type of evidence that would 
establish the claims, what evidence he should provide, and 
what evidence VA would obtain, and he was afforded additional 
time to submit such evidence. The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession. The claimant was advised of how 
and where to send this evidence and how to ensure that it was 
associated with the claim. Moreover, he was given the text of 
38 C.F.R. § 3.159, concerning these respective duties, in the 
May 2005 supplemental statement of the case.

The Board acknowledges that the July 2004 letter was sent to 
the veteran after the rating decisions that are the basis for 
this appeal.  In this case, however, the unfavorable RO 
decisions that are the basis of this appeal were already 
decided - and appealed -- by the time the VCAA was enacted.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the Section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
In this case, the appellant did have proper notice and a 
meaningful opportunity to participate effectively in the 
processing of the claim by VA. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The veteran was not prejudiced by the 
timing of the section 5103(a) notice in this instance because 
the essential fairness of the adjudication was not affected. 
Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record. Multiple VA examinations have been 
conducted. The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted without prejudice to the 
claimant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided). 
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


ORDER

Entitlement to service connection for left ankle disability 
is denied.

A disability rating in excess of 10 percent for right knee 
traumatic arthritis is denied.

A disability rating in excess of 10 percent for left ankle 
strain prior to January 24, 2001 is denied. 

A disability rating in excess of 20 percent for left ankle 
strain from January 24, 2001 is denied. 



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


